Citation Nr: 0315073	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  95-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 until 
his death in February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
determined that the veteran's death was not incurred in the 
line of duty.  


FINDINGS OF FACT

1.  The veteran died in February 1994 as a result of injuries 
sustained in a motorcycle accident.  

2.  The February 1994 accident was caused by the veteran's 
alcohol intoxication and amounted to willful misconduct.

3.  The most probative evidence of record indicates that the 
veteran's death was accidental, and was not the result of 
suicide.  


CONCLUSION OF LAW

As the veteran's death was a result of his own willful 
misconduct, service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 105, 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, in January 2003, the RO mailed a letter to the 
appellant at her last known address advising her of the 
pertinent provisions of the VCAA, the evidence needed to 
substantiate her claim, and an explanation regarding the 
respective responsibility of VA and the claimant to provide 
evidence.  That letter was returned by postal authorities as 
undeliverable.  

According to a February 2003 deferred rating decision and May 
2003 Reports of Contact, the RO thereafter attempted to 
locate the appellant, including by searching the internet and 
contacting her accredited representative.  These attempts 
were unsuccessful.  In view of the foregoing, the Board finds 
that VA has taken all necessary steps to fulfill its 
notification duties under the VCAA.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (holding that it is the claimant's 
burden to keep VA apprised of his whereabouts; if he does 
not, "there is no burden on the part of the VA to turn up 
heaven and earth to find him.").  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service records are on file, 
including the reports of the investigation following his 
fatal accident.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2002).  The appellant has 
identified no outstanding, relevant evidence, nor is any such 
evidence evident from a review of the record.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2002).  Finally, given the facts of this case, the Board 
concludes that a medical opinion is not necessary to decide 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  

In summary, the Board concludes that there is no reasonable 
possibility that any further assistance to the claimant would 
aid in substantiating her claim.  As VA has fulfilled the 
duty to assist and notify, the Board finds that no additional 
action is necessary.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder.  In April 
1993, he was seen in the emergency room after he was 
assaulted and robbed.  The assessments included lacerations 
and contusions.  

In February 1994, the veteran died as a result of injuries he 
sustained in a motorcycle accident.  The certificate of death 
lists the cause of his death as fracture dislocation of C2/C3 
as a result of a motorcycle accident.  The manner of his 
death was listed as "accidental."  At the time of his 
death, the veteran was serving on active duty.

Of record is a March 1994 DD Form 261, Report of 
Investigation, and a DA Form 1574, Report of Proceedings of 
Investigating Officer, which indicate that at the time of the 
fatal accident, the veteran was traveling at a high rate of 
speed and was under the influence of alcohol.  A blood 
alcohol test revealed a blood alcohol content of 0.191.  The 
report notes that the state in which the accident occurred 
recognized a blood alcohol content in excess of .10 as 
"legally drunk."  The conditions at the time of the 
accident were noted to be clear and dry.  It was dark 
outside, with no lights in the vicinity.  

Also noted in the reports is the fact that an undated and 
unsigned note was found in the veteran's desk after the 
accident.  The note "describes suicidal tendencies exhibited 
by [the veteran]."  The note was reviewed by a psychologist 
who concluded that it was not a suicide letter, as it did not 
reflect suicidal intentions and was extremely vague, unlike 
typical suicide letters which "go into excruciating 
detail."  It was further noted that the veteran had no 
recorded visits with the mental health clinic, nor did he 
voice suicidal ideation with any other individual.  Under 
these circumstances, it was concluded that there was no 
evidence to suggest that the veteran's death was not 
accidental; rather, it related to alcohol intoxication.  
Thus, it was determined that further investigation by mental 
health personnel was not necessary.  

Interviews with acquaintances of the veteran indicated that 
they felt he was an outstanding soldier, a religious man, and 
had good relations with his family; they knew of no 
indicators that would point to the veteran's harming himself.  
The veteran was also noted to be an experienced motorcycle 
rider who had recently completed an Experienced Motorcycle 
Training Course given by the Texas Department of Public 
Safety.  

After conducting the investigation, the investigator 
concluded that the veteran had died in a motor vehicle 
accident in February 1994, while driving the vehicle in an 
"unfit condition."  It was noted that the veteran had made 
an "error in judgment" which cost him his life.  No police 
charges were filed as no willful misconduct was suspected.  
The report indicated that pursuant to Army regulations, no 
opinion regarding misconduct or line of duty would be given, 
as the veteran had died.  

The following month, the appellant submitted an application 
for Dependency and Indemnity Compensation, based on a 
service-connected cause of death.  In support of her claim, 
she submitted copies of the investigation reports, as well as 
copies of the veteran's numerous service awards and 
decorations.  

In a June 1994 administrative determination, the RO concluded 
that although the veteran's death occurred while he was on 
active duty, the evidence of record established that such 
death was a result of his own willful misconduct.  As a 
result, service connection for the cause of the veteran's 
death was denied.

The appellant appealed the RO's determination, arguing that 
it was her belief that the veteran's death was a suicide and 
not the result of his own willful misconduct.  She indicated 
that the veteran had been assaulted shortly before his death 
and he had been depressed about that.  She indicated that the 
veteran had not sought psychiatric help out of fear that it 
would have harmed his military career.  The appellant also 
indicated that she and the veteran had argued just prior to 
his death.  She indicated military men had a higher rate of 
suicide and that alcohol consumption predisposed one to 
suicidal acts by aggravating the intensity of any mood swings 
and lowering self control.  

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

"In the line of duty" means an injury or disease incurred 
or aggravated during a period of active military, naval, or 
air service unless such injury or disease was the result of 
the veteran's own willful misconduct, or for claims filed 
after October 31, 1990, was the a result of his or her abuse 
of alcohol or drugs.  A service department finding that 
injury, disease or death occurred in line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(m) 
(2002).

Under 38 U.S.C. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" 
presumption.  Forshey v. West, 12 Vet. App. 71 (1998).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard for, its probable consequences.  
Mere technical violation of police regulations or ordinances 
per se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n) (2002).

The simple drinking of alcoholic beverage is not itself 
willful misconduct; however, if in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in the disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  Forshey v. West, 12 Vet. App. at 74 
(citing Black's Law Dictionary 1225 (6th ed. 1990)).

Suicide is considered willful misconduct where the act of 
self-destruction is intentional.  38 C.F.R. § 3.302(a) 
(2002).  A mentally unsound person is considered unable to 
form intent where he or she does not realize the consequences 
of an act or is unable to resist an impulse.  38 C.F.R. § 
3.302(b)(1).  The act of suicide or attempted suicide is 
evidence of mental unsoundness, except where the evidence 
shows a reasonable adequate motive for the suicide.  See 38 
C.F.R. § 3.302(b)(2).  A reasonable adequate motive for 
suicide may be established by affirmative evidence showing 
circumstances that could lead a rational person to self-
destruction.  38 U.S.C.A. § 1310 (West 2002); Sheets v. 
Derwinski, 2 Vet. App. 512 (1992); 38 C.F.R. § 3.302.  A 
determination as to whether a person is mentally unsound at 
the time of a suicide is based on all available lay and 
medical evidence pertaining to one's mental condition at the 
time of the suicide.  38 C.F.R. § 3.302(b).  Nonetheless, in 
order for death via suicide to be service-connected, the 
underlying mental unsoundness must be service-connected.  See 
38 C.F.R. § 3.302(a)(3).

III.  Analysis

As set forth above, there is a legal presumption that an 
injury incurred during active service was incurred in the 
line of duty, unless the injury was a result of the person's 
own willful misconduct.  In other words, a finding of 
"willful misconduct" negates the "line of duty" 
presumption.  

The threshold question before the Board, therefore, is 
whether the veteran's willful misconduct caused the accident 
which resulted in his death.  In that regard, the evidence of 
record reflects that a blood alcohol test performed shortly 
after the accident revealed that the veteran's blood alcohol 
content was 0.191.  

The investigation report noted that the state in which the 
accident occurred recognized a blood alcohol content in 
excess of .10 as "legally drunk."  The Board further notes 
that a blood alcohol content of .10 or more raises a 
presumption that the person was under the influence of 
intoxicating liquor under VA's Adjudication Procedure Manual 
M21-1, (M21-1), Part IV, Chapter 11, 11.04(c)(2) (using the 
standards of the National Safety Council, U.S. Department of 
Transportation and the Departments of the Army, Navy and Air 
Force).  

In addition, the U.S. Court of Appeals of Veterans Claims 
(Court) has noted that a blood alcohol content in the range 
of 0.080% to 0.100% results in intoxication that, in turn, 
results in loss of judgment and muscular coordination.  
Forshey v. West, 12 Vet. App. 71 (1998), reversed and 
remanded by Forshey v. Gober, 226 F.3d 1299 (Fed. Cir. 2000), 
opinion withdrawn, rehearing en banc granted by 239 F.3d 1224 
(Fed. Cir. 2001), en banc affirmed by Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002).

In view of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran was intoxicated at the 
time of the fatal accident.  The appellant does not contend 
otherwise.  

VA regulations provide that if intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  See 38 C.F.R. § 
3.301(c)(2) (2001); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).  In this case, the Board finds that the evidence 
clearly shows that the veteran's intoxication was the 
proximate cause of the accident which resulted in his death.  
Although the appellant has argued that the veteran's death 
was due to suicide, a review of the record by military 
medical professionals resulted in the conclusion that the 
fatal accident was not a suicide, but was the result of the 
veteran's intoxication.  Although sympathetic to the 
appellant, the Board must assign more probative value to the 
opinions of objective professionals than to opinions based on 
lay speculation.  

The Board observes that the conclusion that the accident was 
caused by the veteran's intoxication is strengthened by the 
fact that the record contains no credible evidence of other 
conditions which could have contributed to the accident, such 
as adverse weather conditions or inexperience.  Rather, the 
road surface was dry and the veteran was an experienced 
rider.  

In summary, the Board finds that the most probative evidence 
shows that the veteran was driving his motorcycle at an 
excessive rate of speed while intoxicated at the time of the 
fatal accident.  These actions proximately and immediately 
caused his death.  After considering all of the evidence of 
record, the Board concludes that the veteran's death resulted 
from his own willful misconduct.

In reaching this decision, the Board has considered the 
arguments of the appellant's representative to the effect 
that there is insufficient evidence in this case to establish 
that the consumption of alcohol was the proximate cause of 
the veteran's death.  In support of his assertion, the 
representative cited the Court's decision in Smith v. 
Derwinski, 2 Vet. App. 241 (1992).  

In the Smith case, the veteran was killed in a motorcycle 
accident while on active duty.  In that case, however, the 
record lacked "any direct evidence that [the veteran's] 
condition was impaired due to consumption of alcoholic 
beverages."  Id.  In this case, on the other hand, the 
record contains the results of the blood alcohol test showing 
that the veteran's blood alcohol content was 0.191.  As noted 
above, the State of Texas, VA, and the Court have all 
recognized that such a blood alcohol content results in 
intoxication.  The investigation report likewise concluded 
that the veteran's intoxication resulted in the fatal 
accident.  

In view of the foregoing, the Board finds that the fatal 
February 1994 motorcycle accident was caused by the veteran's 
alcohol intoxication and amounted to willful misconduct.  
Thus, service connection for the cause of the veteran's death 
is not warranted.  The evidence here is not so evenly 
balanced as to warrant application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

